UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☒ Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the Quarter Ended September 30, 2016 or ☐ Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 000-09273 MOCON, INC. (Exact name of registrant as specified in its charter) Minnesota 41-0903312 (State or other jurisdiction of (I.R.S. employer incorporation or organization) identification no.) 7500 Mendelssohn Avenue North, Minneapolis, Minnesota 55428 (Address of principal executive offices) (Zip code) (763) 493-6370 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES ☒ NO ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES ☒ NO ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☒ Non-accelerated filer (do not check if a smaller reporting company) ☐ Smaller reporting company ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES ☐ NO ☒ As of October 31, 2016, we had 5,810,250 common shares issued and outstanding. MOCON, INC. AND SUBSIDIARIES INDEX TO FORM 10-Q For the Quarter Ended September 30, 2016 Page Number PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets September 30,2016(Unaudited) and December31, 2015 1 Condensed Consolidated Statements of Income (Unaudited) Three and nine-months endedSeptember 30,2016 and 2015 2 Condensed Consolidated Statements of Comprehensive Income (Unaudited) Three and nine-months ended September 30,2016 and 2015 3 Condensed Consolidated Statements of Cash Flows (Unaudited) Nine-months ended September 30,2016 and 2015 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5-13 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14-24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 25 PART II. OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities, Use of Proceeds and Issuer Purchases of Equity Securities 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Mine Safety Disclosures 26 Item 5. Other Information 26 Item 6. Exhibits 27 Signatures 28 Exhibit Index 29 In this report, references to “MOCON,” “the Company,” “we,” “our,” or “us,” unless the context otherwise requires, refer to MOCON, Inc. and its subsidiaries. All trademarks or trade names referred to in this report are the property of their respective owners. PART I. FINANCIAL INFORMATION Item 1. Financial Statements MOCON, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (expressed in thousands,except share amounts) September 30, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 7,803 $ 6,344 Trade accounts receivable, less allowance for doubtful accounts of $186 in 2016 and $141 in 2015 9,074 8,786 Other receivables 294 326 Inventories 7,359 7,790 Prepaid income taxes 98 559 Prepaid expenses, other 1,031 897 Total current assets 25,659 24,702 Property, plant and equipment, net of accumulated depreciation of $8,744 in 2016 and $8,154 in 2015 5,427 5,995 Goodwill 7,559 7,437 Intangible assets, net 8,429 8,986 Other assets 126 88 Deferred income taxes 183 211 TOTAL ASSETS $ 47,383 $ 47,419 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Current maturities of notes payable $ 58 $ 65 Accounts payable 2,436 3,033 Accrued compensation and related expenses 4,105 3,969 Other accrued expenses 1,477 811 Accrued product warranties 251 223 Dividends payable 639 637 Deferred revenue 1,195 862 Total current liabilities 10,161 9,600 Revolving lines of credit 2,793 Notes payable 50 93 Obligations to former employees - 34 Deferred income taxes 1,006 1,227 Accrued income taxes 134 201 Total noncurrent liabilities 1,190 4,348 Total liabilities 11,351 13,948 Shareholders' equity: Capital stock – undesignated. Authorized 3,000,000 shares; none issued and outstanding in 2016 and 2015 - - Common stock – $0.10 par value. Authorized 22,000,000 shares; issued and outstanding 5,810,250 shares in 2016 and 5,792,126 shares in 2015 580 579 Additional paid-in capital 8,088 7,412 Retained earnings 31,882 30,700 Accumulated other comprehensive loss ) ) Total shareholders' equity 36,032 33,471 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 47,383 $ 47,419 See accompanying notes to condensed consolidated financial statements. -1- MOCON, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited - expressed in thousands, except per share amounts) Three Months Ended Nine Months Ended September 30, September 30, Revenue: Products $ 12,702 $ 11,771 $ 36,330 $ 35,972 Services 2,496 8,378 7,338 Consulting 755 1,713 2,121 Total revenue 15,022 46,421 45,431 Cost of revenue: Products 5,416 5,237 15,471 16,020 Services 1,077 1,010 3,545 3,074 Consulting 369 457 1,332 1,515 Total cost of revenue 6,862 6,704 20,348 20,609 Gross profit 9,198 8,318 26,073 24,822 Selling, general and administrative expenses 5,331 5,618 17,339 17,596 Research and development expenses 1,134 886 3,635 3,081 Realignment Expense 153 190 903 318 Operating income 2,580 1,624 4,196 3,827 Other income (expense), net ) ) 236 90 Income before income taxes 2,542 1,576 4,432 3,917 Income tax expense 578 424 1,191 1,211 Net income $ 1,964 $ 1,152 $ 3,241 $ 2,706 Net income per common share: Basic $ 0.34 $ 0.20 $ 0.56 $ 0.47 Diluted $ 0.34 $ 0.20 $ 0.56 $ 0.46 Weighted average common shares outstanding: Basic 5,823 5,753 5,769 5,748 Diluted 5,859 5,808 5,793 5,826 Cash dividends declared per common share $ 0.11 $ 0.11 $ 0.33 $ 0.33 See accompanying notes to condensed consolidated financial statements. -2- MOCON, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited - expressed in thousands) Three Months Ended Nine Months Ended September 30, September 30, Net income $ 1,964 $ 1,152 $ 3,241 $ 2,706 Other comprehensive income: Cumulative translation adjustment 135 13 702 ) Comprehensive income $ 2,099 $ 1,165 $ 3,943 $ 576 See accompanying notes to condensed consolidated financial statements. -3- MOCON, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited - expressedin thousands) Nine Months Ended September 30, Cash flows from operating activities: Net income $ 3,241 $ 2,706 Adjustments to reconcile net income to net cash provided by operating activities: Share-based compensation expense 561 488 Change in fair value of derivative instrument - (3 ) Loss on disposition of long-term assets 34 4 Gain on sale of business ) - Depreciation and amortization 1,917 1,834 Deferred income taxes ) 122 Excess tax benefit from employee stock plans 8 (3 ) Changes in operating assets and liabilities: Trade accounts receivable, net ) 704 Other receivables 302 ) Inventories 499 113 Prepaid income taxes 400 335 Prepaid expenses, other ) 140 Accounts payable ) ) Accrued compensation and related expenses ) ) Other accrued expenses 152 548 Accrued product warranties 26 ) Accrued income taxes 424 360 Deferred revenue 326 45 Net cash provided by operating activities 5,978 4,417 Cash flows from investing activities: Proceeds from sale of business 500 - Purchases of property, plant and equipment ) ) Proceeds from sale of property and equipment 50 54 Cash paid for patents and other intangible assets ) ) Other 59 96 Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from the revolving lines of credit 2,750 16,466 Payments on the revolving lines of credit ) ) Payments on notes payable and seller financed note payable ) ) Proceeds from the sale of common stock 22 - Proceeds from the exercise of stock options 104 161 Excess tax benefit from employee stock plans (8 ) 3 Dividends paid ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents 146 ) Net increase in cash and cash equivalents 1,459 81 Cash and cash equivalents: Beginning of period 6,344 6,332 End of period $ 7,803 $ 6,413 Supplemental disclosures of cash flow information: Cash paid during the period for income taxes $ 720 $ 459 Cash paid during the period for interest $ 48 $ 102 Supplemental schedule of noncash investing and financing activities: Dividends accrued $ 639 $ 633 Purchases of prepaid expenses, fixed assets and intangibles in accounts payable $ 54 $ 276 Transfers of inventory to fixed assets $ 94 $ 117 Purchase of fixed assets in notes payable $ - $ 162 Transfer of note payable balance to the revolving line of credit $ - $ 585 The Company sold a portion of the business on May 18, 2016. The reconciliation of cash received and assets removed is as follows (in thousands): Proceeds from sale of business $ 500 Goodwill ) Property, Plant, and Equipment, net ) Inventory ) Other Assets and Liabilities ) Total gain on sale of business $ 352 See accompanying notes to condensed consolidated financial statements. -4- MOCON, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE PERIOD ENDED SEPTEMBER 30, 2016 (Unaudited) Note 1 – Condensed Consolidated Financial Statements The condensed consolidated balance sheet as of September 30, 2016, the condensed consolidated statements of income and comprehensive income, for the three and nine-months ended September 30, 2016 and 2015 have been prepared in accordance with accounting principles generally accepted in the United States of America. These interim unaudited condensed consolidated financial statements reflect all adjustments which are, in the opinion of management, necessary to fairly present the financial position, results of operations and cash flows at September 30, 2016, and for all periods presented. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. Certain amounts have been reclassified from the prior year presentation to conform to the current year presentation. The results of operations for the three and nine-month period ended September 30, 2016 are not necessarily indicative of operating results for the full year. It is suggested that these condensed consolidated financial statements be read in conjunction with the consolidated financial statements and notes included in our Annual Report on Form 10-K for the fiscal year ended December31, 2015, previously filed with the Securities and Exchange Commission. MOCON Inc. and its subsidiaries, develops, manufacturers and markets measurement, analytical, monitoring and consulting services for customers in the barrier packaging, food, pharmaceutical, consumer products, industrial hygiene, environmental, air quality monitoring, oil and gas exploration and other industries throughout the world. We report our operating segments as Package Testing Products and Services (“Package Testing”), Permeation Products and Services (“Permeation”), and Industrial Analyzers Products and Services and Other (“Industrial Analyzers and Other”) for financial reporting purposes. Principles of Consolidation The consolidated financial statements include our accounts and our wholly-owned subsidiaries. All material intercompany balances and transactions have been eliminated in consolidation. -5- Revision to previously issued unaudited quarterly financial information The Company discoveredthe elimination of intercompany revenue and the related gross profit related to our Permeation Products and Services reporting segment was incorrectly recognized for the three months ended September 30, 2015. We assessed the impact of the error and concluded that it was not material to any of its previously issued financial statements; however, we have chosen to correct the misstatement by revising our previously issued unaudited three months ended September 30, 2015 Consolidated Statement of Operations. The revision had no impact to gross profit, operating income, earnings per share, Consolidated Balance Sheet or Consolidated Statement of Cash Flows. The impact of the misstatement of previously reported revenue and cost of sales was $470,000. The following table represents the effects of the revisions for the three months ended September 30, 2015. Future filings of Form 10-K will reflect the revisions noted below. As Previously Reported Effect of Revision As Revised Three Months Ended September 30, 2015 Total revenue $ 15,492 $ ) $ 15,022 Total cost of revenue 7,174 ) 6,704 Gross profit 8,318 - 8,318 As Previously Reported Effect of Revision As Revised Nine Months Ended September 30, 2015 Total revenue $ 45,901 $ ) $ 45,431 Total cost of revenue 21,079 ) 20,609 Gross profit 24,822 - 24,822 Note 2 – Sale of Business On January 14, 2016, we entered into an Asset Purchase Agreement, as amended on May 18, 2016 (the “Agreement”) with Volatile Analysis Corporation (“VAC”) pursuant to which we agreed to sell to VAC the assets exclusively used in our business of providing equipment and analytical chemistry services and related formulation, product development, and consulting services, primarily focused on identification of odors and aromas. This business was included in our Permeation segment and conducted from our Round Rock, Texas facility. The purchase and sale of the assets was finalized and closed on May 18, 2016. We received proceeds of $500,000 resulting in a realized gain of $352,000, which is included in other income (expense), net on the consolidated income statement. The remaining $800,000 owed by VAC in accordance with the Agreement will be recognized on the cost recovery method upon receipt. This business does not qualify for discontinued operations or available for sale treatment since it does not represent a strategic shift that had or will have a major effect on our operations and financial results. -6- Note 3 – Inventories Inventories consist of the following (expressed in thousands): September 30, December 31, Finished products $ 1,800 $ 1,366 Work-in-process 2,027 2,375 Raw materials 3,532 4,049 Total Inventory $ 7,359 $ 7,790 Note 4 – Net Income Per Common Share Basic net income per common share is computed by dividing net income by the weighted average number of shares of common stock outstanding during the period. Diluted net income per common share is computed using the treasury stock method to compute the weighted average common stock outstanding assuming the conversion of potential dilutive common shares. The following table presents a reconciliation of the denominators used in the computation of net income per common share – basic, and net income per common share – diluted, for the three and nine-months ended September 30, 2016 and 2015 (expressed in thousands): Three Months Ended September 30, Nine Months Ended September 30, Weighted shares of common stock outstanding - basic 5,823 5,753 5,769 5,748 Dilutive impact of share-based awards 36 55 24 78 Weighted shares of common stock outstanding - diluted 5,859 5,808 5,793 5,826 Outstanding stock options totaling 382,969 and 431,560 for the three-months ended September 30, 2016 and September 30, 2015, respectively, and 595,435 and 316,310 for the nine-months ended September 30, 2016 and September 30, 2015, respectively, were excluded from the net income per common share calculation because the shares would be anti-dilutive. Note 5 – Goodwill and Intangible Assets The changes in the carrying amount of goodwill for the nine-month period ended September 30, 2016 were as follows (expressed in thousands): Package Testing Permeation Industrial Analyzers & Other Total Balance as of December 31, 2015 $ 4,967 $ 1,860 $ 610 $ 7,437 Foreign currency translation 138 41 - 179 Sale of business - ) - ) Balance as of September 30, 2016 $ 5,105 $ 1,844 $ 610 $ 7,559 We test goodwill for impairment annually at the reporting unit level using a fair value approach. We will perform our annual impairment test for goodwill in the fourth quarter or earlier if impairment indicators are identified. -7- Other intangible assets (all of which are being amortized except projects in process) are as follows (expressed in thousands): As of September 30, 2016 Accumulated Cost Amortization Net Patents $ 1,979 $ ) $ 1,488 Trademarks and trade names 3,411 ) 2,521 Developed technology 6,304 ) 3,152 Customer relationships 737 ) 368 Internally developed software 1,085 ) 849 Other intangibles 214 ) 51 $ 13,730 $ ) $ 8,429 As of December 31, 2015 Accumulated Cost Amortization Net Patents $ 1,844 $ ) $ 1,405 Trademarks and trade names 3,321 ) 2,570 Developed technology 6,121 ) 3,570 Customer relationships 716 ) 418 Internally developed software 1,085 ) 931 Other intangibles 214 ) 92 $ 13,301 $ ) $ 8,986 Total amortization expense for the three-months ended September 30, 2016 and September 30, 2015 was $296,000 and $298,000, respectively, and $888,000 and $894,000, respectively, for the nine-months ended September 30, 2016 and September 30, 2015. Projects in process are not amortized until the patent or trademark is granted by the regulatory agency or the asset is ready for use. Estimated amortization expense for the remainder of 2016 and each of the four succeeding fiscal years and thereafter based on the intangible assets as of September 30, 2016 is as follows (expressed in thousands): $ 298 1,157 1,124 1,120 1,119 2021 & Thereafter 2,952 $ 7,770 -8- Note 6 – Accumulated Other Comprehensive Income (Loss) Adjustments to accumulated other comprehensive income (loss) consist of the following (expressed in thousands): Three Months Ended Nine Months Ended September 30, September 30, September 30, Beginning balance $ ) $ ) $ ) $ ) Foreign currency translation adjustments 135 13 702 ) Accumulated other comprehensive loss $ ) $ ) $ ) $ ) Note 7 – Warranty We provide a warranty for most of our products. Warranties are generally for periods ranging from ninety days to one year, and cover parts and labor for non-maintenance repairs. Operator abuse, improper use, alteration, damage resulting from accident, or failure to follow manufacturer’s directions are excluded from warranty coverage. Warranty expense is accrued at the time of sale based on historical claims experience. Generally, warranty reserves are also accrued for special rework campaigns for known major product modifications. We also offer extended warranty service contracts for select products when the factory warranty period expires. Warranty provisions and claims for the three and nine-months ended September 30, 2016 and September 30, 2015 were as follows (expressed in thousands): Three Months Ended Nine Months Ended September 30, September 30, Beginning balance $ 232 $ 293 $ 223 $ 285 Warranty provisions 101 46 306 263 Warranty claims ) Ending Balance $ 251 $ 262 $ 251 $ 262 Note 8 – Debt Notes payable consists of the following (expressed in thousands): September 30, 2016 December 31, 2015 Capital Leases $ 108 $ 158 Less current portion 58 65 Total long-term notes payable $ 50 $ 93 In the U.S., we have a $10.0 million secured revolving line of credit with a maturity date of August 26, 2018. Interest is charged monthly at one-month LIBOR (0.52 percent) plus 1.5 percent which totaled 2.02 percent at September 30, 2016 and 1.74 percent at December 31, 2015. The line of credit is secured by our assets with the exception of the number of shares of outstanding stock of Dansensor that exceeds 65 percent of the shares outstanding. We had $0 and $2.8 million outstanding on the line of credit at September 30, 2016 and December 31, 2015. Additionally, Dansensor has a DKK 5 million (approximately $750 thousand) available line of credit of which no amounts were outstanding as of September 30, 2016 and December 31, 2015 . Outstanding borrowings on the Denmark line of credit are charged interest at 4.35 percent per year. -9- We are subject to various financial and restrictive covenants in the bank Credit Agreement, including maintaining certain financial ratios and limits on incurring additional indebtedness, acquisitions, making capital and lease expenditures and making share repurchases. We are in compliance with our debt covenants at September 30, 2016 and expect to remain in compliance through the next twelve months . As of September 30, 2016, the future minimum principal payments of the notes payable for the remainder of 2016 and each of the succeeding fiscal years to the maturity of the note are as follows (expressed in thousands): Minimum principal Payments $ 16 56 36 Total $ 108 Note 9 – Realignment Expenses During 2015, we implemented a Realignment Plan in order to simplify our business structure by reducing the number of legal entities and by combining the sales and marketing teams of our Package Testing and Permeation segments under common leadership. As of December 31, 2015, approximately $483,000 was included in Accrued Compensation and related expenses and approximately $137,000 was included in Accounts payable on the consolidated balance sheet. During the nine months ended September 30, 2016, management concluded to eliminate the chief operating officer position and a divisional executive position in addition to other personnel changes. As a result, $153,000 and $903,000 of realignment expenses were recognized during the three and nine-months ended September 30, 2016. Amounts accrued, realignment expense and cash payments for the three and nine-months ended September 30, 2016 and September 30, 2015 were as follows (expressed in thousands): Three Months Ended September 30, Nine Months Ended September 30, Beginning Balance $ 806 $ 128 $ 620 $ - Realignment Expense 153 190 903 318 Cash Payments ) Ending Balance $ 793 $ 136 $ 793 $ 136 As of September 30, 2016, approximately $793,000 is included in Accrued compensation and related expenses on the consolidated balance sheet and is expected to be paid throughout the end of 2017. Note 10 – Income Taxes Our provision for income tax expense was 23 percent and 27 percent of income before income taxes forthe three-months ended September 30, 2016 and September 30, 2015 respectively. Our provision for income tax expense was 27 percent and 31 percent of income before income taxes for the nine-months ended September 30, 2016 and September 30, 2015, respectively. The rate in the three and nine-months ended 2016 and 2015 were lower than the statutory rate due primarily to the effect of foreign operations where tax rates tend to be lower, the domestic manufacturing deduction, the research credit and the provision to return discrete items related to returns filed in the three month periods. -10- As of September 30, 2016 and December 31, 2015, the liability for gross unrecognized tax benefits was 126,000 and 187,000, respectively. With the exception of lapsing statutes of limitation it is expected that the amount of unrecognized tax benefits for positions which we have identified is not expected to materially change in the next twelve months. Note 11 – Share-Based Compensation Stock Option Plans As of September 30, 2016, we have reserved 388,082 shares of common stock for options and other share-based incentive awards that are still available for grant under our 2015 stock incentive plan, and 714,585 shares for options that have been granted under either the 2006 or 2015 stock incentive plan. We issue new shares of common stock upon exercise of stock options. Amounts recognized in the condensed consolidated financial statements related to share-based compensation are as follows (expressed in thousands): Three Months Ended September 30, Nine Months Ended September 30, Total cost of share-based compensation $ 185 $ 167 $ 561 $ 488 Amount of income tax benefit recognized in earnings ) Amount charged against net income $ 160 $ 147 $ 531 $ 407 The fair value of each option grant is estimated on the date of grant using the Black-Scholes option-pricing model. We use historical data to estimate the expected price volatility, expected option life and expected forfeiture rate. Our estimates are based on expected volatility for awards granted on daily historical trading data of our common stock for a period equivalent to the expected term of the award. The risk-free interest rate is based on the U.S. Treasury yield curve in effect at the time of grant for the estimated life of the option. We estimate the expected term consistent with historical exercise and cancellation activity of its previous share-based grants with a seven or ten year as applicable contractual term. Forfeitures are based on historical experience. The dividend yield is calculated based upon the dividend payments made during the prior four quarters as a percent of the average stock price for that period. -11- A summary of the option activity for the first nine months of 2016 is as follows (expressed in thousands, except share and per share amounts): Weighted Weighted Average Aggregate Average Remaining Intrinsic Exercise Contractual Value Shares Price Term (in thousands) Options outstanding, December 31, 2015 797,378 $ 4.55 $ 453 Granted 20,000 $ Exercised ) $ 146 Cancelled or expired ) $ Options outstanding, September 30, 2016 714,585 $ 3.89 779 Options exercisable, September 30, 2016 452,160 $ 3.05 519 The total intrinsic value of options exercised was $135,000 and $6,000 during the three-months ended September 30, 2016 and September 30, 2015, respectively, and $146,000 and $189,000 during the nine-months ended September 30, 2016 and September 30, 2015, respectively. As of September 30, 2016, there was $388,000 of total unrecognized compensation cost related to unvested share-based compensation granted under our plans. That cost is expected to be recognized over a weighted-average period of .9 years. The total fair value of option shares vested during the three-months ended September 30, 2016 and September 30, 2015 was $56,000 and $88,000, respectively and $56,000 and $264,000 during the nine-months ended September 30, 2016 and September 30, 2015, respectively. Employee Stock Purchase Plan On May 27, 2015, our shareholders approved the 2015 Employee Stock Purchase Plan (“Purchase Plan”) whereby 50,000 shares of common stock were made available for sale under the plan. The first offering period began on January 1, 2016 and provides participants an option to purchase shares of our common stock at a price per share equal to 85 percent of the value of the share of common stock at the beginning or end of the offering period (whichever is less). For the offering period ended June 30, 2016, 1,803 shares were purchased under the plan. The second offering period began on July 1, 2016, and will close on December 31, 2016 Note 12 –Segments We have four operating segments, structured by differences in products and services, that are regularly reviewed by our chief operating decision maker to make decisions about allocating resources and assessing segment performance. The segment performance is evaluated at segment operating income which is defined as gross profit less selling, general and administrative expenses and research and development expenses. General corporate expenses, including costs associated with various support functions such as human resources, information technology, finance and accounting, and general and administrative costs, are allocated to the reportable segments primarily on the basis of segment gross margin. Our four operating segments have been aggregated into three reportable segments. We aggregated our Other Products and Services operating segment into the Industrial Analyzers Products and Services segment based on minimal business activity and materiality. -12- The Package Testing segment provides customers with the ability to assess package performance, shelf-life, package improvement, cost reduction, sustainability and product safety using Modified Atmosphere Packaging and other technologies. The Permeation segment includes instruments and services that measure the rate at which various gases and vapors permeate through a variety of materials. The Industrial Analyzers and Other segment includes advanced gas analysis and monitoring instrumentation used in applications such as oil and gas exploration, beverage and specialty gas analysis, industrial hygiene and safety, food safety, environmental air monitoring and homeland security. The accounting policies of the reportable segments are the same as those described in Note 1 to the Consolidated Financial Statements found in our Annual Report on Form 10-K for the fiscal year ended December 31, 2015. Intersegment revenue for the three and nine-months ended September 30, 2016 and September 30, 2015 were insignificant. Financial information by reportable segment for the three and nine-months ended September 30, 2016 and September 30, 2015 is as follows (expressed in thousands): Package Testing Permeation Industrial Analyzers and Other Unallocated - Corporate Consolidated Three Months Ended September 30, 2016 Revenue $ 7,572 $ 6,343 $ 2,145 $ - $ 16,060 Gross profit 4,434 3,859 905 - 9,198 Operating Income (Loss) 1,561 1,545 ) ) 2,580 Three Months Ended September 30, 2015 Revenue $ 6,454 $ 6,012 $ 2,556 $ - $ 15,022 Gross profit 3,553 3,574 1,191 - 8,318 Operating Income (Loss) 982 1,112 ) ) 1,624 Nine Months Ended September 30, 2016 Revenue $ 21,903 $ 17,110 $ 7,408 $ - $ 46,421 Gross profit 12,578 10,150 3,345 26,073 Operating Income (Loss) 3,104 2,874 ) ) 4,196 Nine Months Ended September 30, 2015 Revenue $ 19,684 $ 18,080 $ 7,667 $ - $ 45,431 Gross profit 10,703 10,562 3,557 - 24,822 Operating Income (Loss) 2,424 2,935 ) ) 3,827 -13- Item 2.
